Citation Nr: 0315377	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  01-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a low back disability 
on a secondary basis. 

Entitlement to service connection for a right hip disability 
on a secondary basis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1953.  
This case comes to the Board of Veterans' Appeals (Board) 
from a November 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama that 
denied service connection for a right knee disability and 
secondary service connection for low back and hip disorders.  
In December 2001, the RO granted service connection for 
degenerative joint disease of the right knee.  Upon review of 
a June 2001 hearing transcript, the Board has determined that 
the veteran is seeking service connection for a right hip 
disability.

In November 2002 the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The United States 
Court of Appeals for the Federal Circuit has recently 
invalidated the regulations which empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The RO has not 
had the opportunity to review the additional evidence 
received in conjunction with the Board's development.  
However, the Board finds that, in view of the grant of 
service connection for a low back disorder, the veteran is 
not prejudiced by this decision.  Accordingly, the Board will 
proceed with this appeal.

The issue of entitlement to a right hip disability on a 
secondary basis will be discussed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  Service connection is in effect for arthritis of the 
right knee.

2.  Arthritis of the low back causally related to the 
service-connected right knee disability.


CONCLUSION OF LAW

Arthritis of the low back is proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. 
§§ 3.102, 3.310(a) (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

During service the veteran was seen for right knee 
complaints.  There were no findings relative to the low back, 
and his May 1953 service separation examination noted a 
normal spine.  

Records from Eric Beck, M.D., show he treated the veteran for 
various conditions since 1997.  In August 1998 the veteran 
reported low back pain and X-rays showed degenerative joint 
disease of the lumbosacral spine.  In March 1999, the veteran 
reported that his low back pain began about 12 months ago.  
In August 2000 Dr. Beck reported that the veteran was lacking 
15 degrees of full extension of the knee.

The veteran testified at a hearing at the RO in June 2001.  
He reported that his back and right hip started hurting him 
the last few years and that his doctor told him the 
conditions started with the right knee problems.

On an August 2001 VA medical examination, the veteran 
complained of right knee pain and reported that the pain had 
moved into his back 4 years ago, and later into the hip also.  
The diagnoses included degenerative joint disease of the 
right knee with slight loss of function due to pain and 
arthralgia of the lumbosacral spine with slight loss of 
function due to pain.  In a September 2001 addenda to the 
examination report, the doctor indicated that he did not 
believe that the arthralgia of the lumbosacral spine was a 
result of his knee pathology, but was "affected by it."  

In February 2003 a private physician reported that he saw the 
veteran for low back pain.  The impression right lumbar 
radicular syndrome with degenerative disc disease of the 
lumbar spine and right hip pain.  

On a March 2003 VA medical examination, the examiner reported 
that he had examined the veteran's claims file before the 
examination.  The diagnoses include degenerative joint 
disease of the right knee.  The examiner commented that it 
was as likely as not that the service-connected right knee 
caused or aggravated the disability of low back which was 
diagnosed.

II  Analysis

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
(Codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

A review of the file indicates that the provisions of the 
VCAA have not been fully complied with; nevertheless in light 
of a favorable result in this decision, the veteran is not 
prejudiced by such non-compliance with the VCAA, and the 
Board will proceed with a determination of this issue.  

The veteran does not contend that his low back condition was 
present during service or that degenerative joint disease of 
the lumbar spine was manifest to a compensable degree within 
one year after separation from service and thus warranting 
presumptive service connection.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.38 C.F.R.  The 
evidence shows the veteran first had complaints of low back 
pain in the 1990's many years after service, and arthritis of 
the low back was also not shown until 1990's.

The veteran contends that he developed a low back condition 
secondary to his right knee disability.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service- 
connected disorder.  38 C.F.R. § 3.310.  The 2001 VA examiner 
used apparently found some interrelationship between the two 
conditions, and the March 2003 VA examiner found that it was 
as likely as not that the service-connected right knee 
disability caused or contributed to the diagnosed condition 
of the low back.  That diagnosed condition is arthritis.  The 
Board finds that, with application of the benefit-of-the-
doubt rule, 38 U.S.C.A. § 5107(b), the arthritis of the 
lumbar spine is causally related to the service-connected 
right knee disability.  Thus, service connection for lumbar 
arthritis is warranted.


ORDER

Service connection for arthritis of the lumbar spine is 
granted.


REMAND

In November 2002 the Board undertook additional development 
of the issue of entitlement service connection to a right hip 
disability on a secondary basis pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  A VA examination was 
conducted and additional treatment records were obtained.  
However, the United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations, which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the appellant or his representation.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The RO has not had the 
opportunity to review the additional evidence received in 
conjunction with the Board's development.  It also appears 
that the VCAA requires additional notification.

The most recent VA examination was conducted on March 23, 
2003.  The record shows that x-rays of the right hip were 
taken on March 27, 2003.  It is unclear whether the examiner 
had the opportunity to review the x-ray report.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should have the veteran 
examined by a VA orthopedist to determine 
the nature of any chronic right hip 
pathology.  The examiner should review 
the veteran's claims file.  In addition 
to hip X-rays, any additional studies 
deemed necessary should be conducted.  
Following the examination, if a right hip 
disability is diagnosed the examiner is 
requested to provide an opinion as to 
whether it is as likely as not that the 
service-connected right knee or low back 
disability caused or aggravates any 
identified right hip disability.  

3.  The RO is to then readjudicate the 
claim for a service connection for a 
right hip disability with consideration 
of the evidence added to the record since 
the December 2002 supplemental statement.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative supplemental statement of 
the case, containing notice of the 
relevant action taken on his claim since 
the last supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


